      Case 4:20-cv-04039 Document 1 Filed on 11/25/20 in TXSD Page 1 of 15




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

ANGELA CHRISTIAN,                      §
Individually and as Next Friend to     §
K.W. and DORSEY WOODS,                 §
Individually and as Next Friend        §
 of K.W.                               §
            Plaintiffs,                §
                                       §
                                       §       CIVIL ACTION NO. __________
VS.                                    §       (JURY TRIAL DEMANDED)
                                       §
DELTA AIR LINES, INC.                  §
             Defendants.               §

                   PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, ANGELA CHRISTIAN, Individually and as next friend to

K.W., a minor, and DORSEY WOODS, Individually and as next friend to K.W., a

minor, Plaintiffs herein, complaining of DELTA AIR LINES, INC., Defendant, and

for cause of action would respectfully show this Honorable Court and Jury as

follows:

                                        I.
                                     PARTIES

       1.    Plaintiff ANGELA CHRISTIAN, Individually and on behalf of K.W.,

is a resident of Harris County, Texas and a citizen of Texas. Plaintiff brings this

action pursuant to any and all remedies and/or capacities available at law or equity.


                                           1
     Case 4:20-cv-04039 Document 1 Filed on 11/25/20 in TXSD Page 2 of 15




      2.     Plaintiff DORSEY WOODS, Individually and on behalf of K.W., is a

resident of Bedford County, Virginia and a citizen of Virginia. Plaintiff brings this

action pursuant to any and all remedies and/or capacities available at law or equity.

      3.     Defendant DELTA AIR LINES, INC. (hereinafter DELTA) is a

Delaware corporation with its principal place of business in Atlanta, Georgia.

Defendant DELTA is registered with the State of Texas as a foreign for-profit

corporation. Defendant DELTA may be served with citation through its Texas

process agent Corporation Service Company dba CSC -- Lawyers Incorporating

Services Company, 211 East 7th Street, Suite 620, Austin, Texas 78701 or wherever

it may be found. Plaintiffs request citation for service upon Defendant DELTA at

this time.

                                    II.
                         JURISDICTION AND VENUE

      4.     Jurisdiction is proper in that there is complete diversity of citizenship

between Plaintiffs and Defendant and the amount in controversy exceeds

$75,000.00. 28 U.S.C. §§ 1332. Venue is proper pursuant to 28 U.S.C. §§ 1391 in

that the events giving rise to the present litigation occurred in Harris County, Texas

located within the Houston Division of the Southern District of Texas.




                                          2
     Case 4:20-cv-04039 Document 1 Filed on 11/25/20 in TXSD Page 3 of 15




                                    III.
                           FACTUAL BACKGROUND

      5.     Plaintiffs ANGELA CHRISTIAN and DORSEY WOODS are the

parents of minor K.W. As do many families in the United States, Plaintiffs coparent

K.W. and reside in different states; Texas and Virginia respectively. K.W. goes to

visit her father Plaintiff WOODS every summer in Virginia. K.W. makes the trip

by flying as an unaccompanied minor.

      6.     Defendant DELTA is one of the largest airlines in the world. Defendant

DELTA owes a duty to its customers to ensure and protect their safety especially

those in the Unaccompanied Minor Program.

      7.     As part of DELTA’s services, it offers an Unaccompanied Minor

Program to their customers. The program is designed specifically to ensure the

safety of unaccompanied minors when they travel. DELTA’s website states “[w]hen

children travel alone on our flights, we take every step to make sure your child is

safe, comfortable and enjoying a positive travel experience.” DELTA charges its

customers an additional charge for the program which provides the minor a “Delta

personnel escort” while traveling to different gates as well as providing extra

security protocols and safety measures while the unaccompanied minors are on

board such as additional attention from flight attendants, flight attendants sitting with

the unaccompanied minors during the flight and/or always maintaining a safe

proximity to the unaccompanied minor during the flight.            Furthermore, when
                                           3
     Case 4:20-cv-04039 Document 1 Filed on 11/25/20 in TXSD Page 4 of 15




boarding the aircraft, the unaccompanied minors are shown the cockpit and then

placed in their seats close to the flight attendant’s portion of the cabin so that they

can be monitored throughout the flight.

      8.     Not only does DELTA owe its customers and unaccompanied minors a

duty to ensure their safety and comfort during a flight, DELTA represents to its

customers that its employees will ensure that every unaccompanied minor who is

enrolled in their program will safely reach their destination.        DELTA further

represents that they will be accompanied by a Delta employee throughout their trip

and that they will be constantly monitored. DELTA had a fiduciary duty to the

Plaintiffs to ensure that it followed through on its representations. DELTA failed.

      9.     On August 13, 2019, K.W. was returning to her home in Texas after

visiting her father in Virginia. As always, Plaintiffs had purchased K.W. a flight

with Defendant DELTA using the Unaccompanied Minor Program so that K.W.

could travel safely. After telling her father goodbye, K.W. boarded a plane and flew

to Atlanta where she switched planes for her final flight home. K.W. boarded flight

DL491 which travelled from Atlanta to Hobby Airport in Houston, Texas.

      10.    This flight was different, however. While K.W. was escorted to her

seat, 25D, as she had been previously, K.W. was sat in a row by herself. This time,

the flight attendants did not occupy the seat next to her when they were not tending

to the other patrons. Furthermore, the flight attendants did not check on K.W. during


                                          4
     Case 4:20-cv-04039 Document 1 Filed on 11/25/20 in TXSD Page 5 of 15




the flight. There was a complete lack of attentiveness and regard for K.W.’s safety

as was shown on the previous flights. DELTA failed to keep their representations

and promises regarding K.W.’s safety.

      11.    Approximately half-way through K.W.’s flight home, an unknown

male passenger switched from his assigned seat and moved to the previously

unoccupied seat next to K.W. At no time during the remainder of the flight,

approximately more than an hour, did any of DELTA’s employees notice that a male

was occupying a seat that was not his and that he was sitting next to the

unaccompanied minor whose care was entrusted to them.

      12.    Throughout the time that the male sat next to K.W., she was scared and

uncomfortable as he continued to talk to her. As the plane began its descent, the

male began to touch K.W. After the plane landed, the male then began to kiss K.W.

and touch her inappropriately until K.W. began to scream and become emotional.

      13.    The male tried to grab his luggage and rush off the plane, but several

passengers chased after him and forced him to stop until the police arrived. Plaintiff

ANGELA CHRISTIAN was waiting by the gate for K.W. and noticed the

commotion. She then heard K.W. crying and yelling while DELTA employees were

not only questioning K.W. but harassing her without her mother present despite

K.W.’s request.




                                          5
     Case 4:20-cv-04039 Document 1 Filed on 11/25/20 in TXSD Page 6 of 15




      14.    At all times relevant to the present litigation, K.W. and her safety were

under the control of DELTA. DELTA owed Plaintiffs a duty and failed miserably in

that duty. Furthermore, the actions and/or inactions of DELTA created an extreme

degree of risk for Plaintiffs.

      15.    DELTA made several misrepresentations to Plaintiffs regarding the

Unaccompanied Minor Program. These representations include, but are not limited

to, that K.W. would be constantly monitored by DELTA personnel, that K.W. would

be safe during her flight, that unidentified individuals would not be allowed to have

contact with K.W. and that DELTA employees would be responsible in their care

for K.W. DELTA failed Plaintiffs and K.W.

      16.    Due to the actions and/or inactions of Defendant DELTA, Plaintiffs

have been damaged in an amount that exceeds the minimum jurisdictional

requirements of this Court.

                                        IV.
                                 CAUSES OF ACTION

A.    NEGLIGENCE

      17.    Plaintiffs fully incorporate herein by reference the allegations contained

above.

      18.    As a separate and independent cause of action, Plaintiffs sue Defendant

DELTA for negligence. Defendant DELTA owed a duty to Plaintiffs to ensure the



                                          6
     Case 4:20-cv-04039 Document 1 Filed on 11/25/20 in TXSD Page 7 of 15




safety, comfort and convenience of all passengers, especially that of the

unaccompanied minor K.W.

       19.       Defendant DELTA failed to use ordinary and reasonable care and thus

breached its duty to Plaintiffs by failing to watch over K.W. and ensure her safety

which caused her to be physically and sexually assaulted on its plane.

       20.       Defendant DELTA’s breach of its duty proximately caused the injuries

to Plaintiffs.

       21.       As a result of Defendant DELTA’s actions, Plaintiff has been injured

in an amount that exceeds the minimum jurisdictional limits of this Court.

B.     GROSS NEGLIGENCE

       22.       Plaintiffs fully incorporate herein by reference the allegations contained

above.

       23.       Defendant DELTA’s conduct, when viewed objectively from its

standpoint at the time of the conduct, involved an extreme degree of risk considering

the probability, magnitude and likelihood of serious harm to others, and Defendant

DELTA was actually and subjectively aware of the risk involved, but nevertheless

proceeded with conscious disregard to the rights, safety, and welfare of others.

       24.       Defendant DELTA’s acts and/or omissions and commissions,

collectively and severally, constitute gross negligence. Such gross negligence was a

proximate cause of Plaintiffs’ injuries and damages.


                                              7
     Case 4:20-cv-04039 Document 1 Filed on 11/25/20 in TXSD Page 8 of 15




C.    TEXAS DECEPTIVE TRADE PRACTICES ACT

      25.    Plaintiffs fully incorporate herein by reference the allegations contained

above.

      26.    As a separate and independent cause of action, Plaintiffs sue Defendant

DELTA for violations of the Texas Business and Commerce Code §§17.41-17.63,

more commonly known as the Deceptive Trade Practices Act for violations of

Section 17.46(b) of the Texas Business and Commerce Code.

      27.    Plaintiffs sue Defendant DELTA for violations of Section 17.46(b)(2)

for causing confusion or a misunderstanding about the source, sponsorship, approval

or certification of goods or services.

      28.    Plaintiffs sue Defendant DELTA for violations of Section 17.46(b)(5)

for representing that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits or quantities they do not have.

      29.    Plaintiffs sue Defendant DELTA for violations of Section 17.46(b)(7)

for representing that goods or services are of a particular standard, quality or grade

when they are not.

      30.    Plaintiffs sue Defendant DELTA for violations of Section 17.50(a)(3)

because the actions of Defendant were unconscionable.

      31.    As a result of Defendant DELTA’s actions, Plaintiffs have been harmed

in an amount within this Court’s jurisdictional limits.


                                          8
     Case 4:20-cv-04039 Document 1 Filed on 11/25/20 in TXSD Page 9 of 15




D.     BREACH OF FIDUCIARY DUTY

       32.   Plaintiffs fully incorporate herein by reference the allegations contained

above.

       33.   Plaintiffs and Defendant DELTA had an informal fiduciary relationship

in which Plaintiffs placed a special confidence in Defendant DELTA, who in good

conscious was bound to act in good faith and due regard for the interest of minor

K.W.

       34.   Defendant DELTA breached said fiduciary relationship with Plaintiffs

by failing to act in good faith and protecting K.W.

       35.   Defendant DELTA’s breach proximately caused the injury to Plaintiffs.

       36.   As a result of Defendant DELTA’s actions, Plaintiffs have been harmed

in an amount within the jurisdictional limits of this Court.

E.     FRAUDULENT INDUCEMENT AND/OR MISREPRESENTATIONS

       37.   Plaintiffs fully incorporate herein by reference the allegations contained

above.

       38.   As a separate and independent cause of action, Plaintiffs sue Defendant

DELTA for fraudulent misrepresentations and/or fraudulent inducement.

       39.   In the course of Plaintiffs agreeing to purchase the unaccompanied

minor program with Defendant DELTA, Defendant DELTA made certain material

representations to Plaintiffs which were false, and Defendant DELTA knew that


                                          9
     Case 4:20-cv-04039 Document 1 Filed on 11/25/20 in TXSD Page 10 of 15




such representations were false or made recklessly as a positive assertion and

without knowledge of its truth. Defendant DELTA made such representations with

the intent that the Plaintiffs act on them, and Plaintiffs did indeed rely upon said

representations.     Defendant DELTA fraudulently induced Plaintiffs into the

agreement to Plaintiff’s detriment.

      40.      As a result, Plaintiffs have been injured in an amount that exceeds the

minimum jurisdictional limits of this Court.

F.    NEGLIGENT MISREPRESENTATIONS

      41.      As a separate and independent cause of action, Plaintiffs sue Defendant

DELTA for fraudulent misrepresentations and/or fraudulent inducement.

      42.      In the course of Plaintiffs agreeing to purchase the Unaccompanied

Minor Program with Defendant DELTA, Defendant DELTA made certain material

representations to Plaintiffs in the course of Defendant DELTA’s business or in a

transaction in which Defendant had a pecuniary interest. The representations were

false, and the representations were made for the guidance of Plaintiffs. Defendant

DELTA failed to use reasonable care in obtaining or communicating the

information.       Plaintiffs justifiably relied on the representations and said

representations proximately caused the damage to Plaintiffs.

      43.      As a result, Plaintiffs have been injured in an amount that exceeds the

minimum jurisdictional limits of this Court.


                                          10
     Case 4:20-cv-04039 Document 1 Filed on 11/25/20 in TXSD Page 11 of 15




G.    BREACH OF CONTRACT

      44.     Plaintiff incorporates by reference the allegations set forth in the above

paragraphs.

      45.     In the alternative of the above causes of action, as a separate and

independent cause of action, Plaintiffs would sue Defendant DELTA for breach of

contract.

      46. Plaintiffs entered into a contract with Defendant DELTA by the purchase

of the flights and the unaccompanied minor program.

      47.     Plaintiff fully performed their obligations under the contract.

      48.     Defendant DELTA breached the contract, without legal excuse, to

perform all promises that form all or part of the agreement.

      49.     All conditions precedent of said contract were met.

      50.     As a result of the Defendant’s breach of contract, the Plaintiffs have

sustained financial harm and have lost the benefits expected to be received from the

contract if said Defendant had performed as promised.

                                     V.
                             VICARIOUS LIABILITY

      51.     Whenever in this Complaint it is alleged that the Defendant DELTA

did any act or thing, it is meant that the Defendant’s agents, officers, servants,

principals, vice principals, borrowed servants, employees and/or representatives did

such act or thing and that at the time such act or thing was done, it was done with
                                           11
    Case 4:20-cv-04039 Document 1 Filed on 11/25/20 in TXSD Page 12 of 15




the authorization and/or ratification of Defendant DELTA and/or was done in the

normal and routine course and scope of Defendant’s officers, agents, servants,

principals, vice principals, borrowed servants, employees and/or representatives’

duty and/or capacity. Defendant DELTA is vicariously liable for the acts of their

officers, agents, servants, principals, vice principals, borrowed servants, employees

or/and representatives because of the employer-employee and/or principal/vice

principal relationship, respondent superior, ostensible agency and/or agency by

estoppel, and/or the borrowed servant doctrine.

                                      VI.
                                    DAMAGES

      52.    This is an action to recover all damages provided by law and/or equity

for the injuries and damages Plaintiff sustained as a result of the acts and/or

omissions of Defendants and their officers, agents, partners, servants, principals,

vice principals, borrowed servants, employees and/or representatives.

      53.    As a result of the occurrence in question, Plaintiffs have sustained

physical damages including but not limited to serious personal injuries, mental

anguish, physical pain and suffering, impairment, disability in the past and future,

and reasonable medical expenses. The Plaintiffs will respectfully request the Court

and Jury to determine the amount of loss the Plaintiffs have incurred and will incur

in the future not only from a financial standpoint but also in terms of good health

and freedom from pain and worry. There are certain elements of damages provided


                                         12
    Case 4:20-cv-04039 Document 1 Filed on 11/25/20 in TXSD Page 13 of 15




by law that the Plaintiffs are entitled to have the Jury in this case consider separately

to determine the sum of money for each element that will fairly and reasonably

compensate the Plaintiffs for the injuries, damages and losses incurred from the date

of the accident in question until the time of trial of this case, those elements of

damages are as follows:

             a. The physical pain that the Plaintiffs have suffered from the date of
                the occurrence in question up to the time of trial and in the future;

             b. The mental anguish that the Plaintiffs have suffered from the date of
                the occurrence in question up to the time of trial and in the future;

             c. The amount of reasonable medical expenses necessarily incurred in
                the treatment of the Plaintiffs’ injuries from the date of the accident
                in question up to the time of trial and in the future;

             d. The loss and/or reduction of earnings and/or earning capacity
                sustained by the Plaintiffs from the date of the occurrence in
                question up to the time of trial and in the future; and

             e. The physical impairment which the Plaintiffs have suffered from the
                date of the occurrence in question up to the time of trial and in the
                future.

      54.    The Plaintiffs have sustained various elements of damage, including

those specified above, but not limited to those specified above, and the Plaintiffs

herein reserve the right to plead more specifically and to show more specifically at

trial all of those elements of damage.

      55.    Additionally, Plaintiffs are entitled to exemplary damages pursuant to

their claims that Defendant acted grossly negligent herein.



                                           13
    Case 4:20-cv-04039 Document 1 Filed on 11/25/20 in TXSD Page 14 of 15




                                       VII.
                                  ATTORNEY FEES

      56.    As a result of Defendant’s improper conduct, Plaintiff has been

compelled to retain the law firm of TRITICO RAINEY, PLLC., to bring this claim.

      57.    Plaintiffs asks this Court to award to them, as provided for in the Texas

Deceptive Trade Practices Act located in the Texas Business and Commerce Code,

Texas Civil Practice & Remedies Code § 38.001 and/or as otherwise allowed by law,

reasonable and necessary attorneys’ fees, expert witness fees, costs for copies of

depositions, and cost of court.

                                      VIII.
                                  JURY DEMAND

      58.    Plaintiffs hereby request a jury trial and tenders the requisite jury fee.

                                        IX.
                                      PRAYER

      WHEREFORE,         PREMISES        CONSIDERED,          Plaintiffs   request   that

Defendant be cited to appear and answer, and that Plaintiff have judgment against

the Defendant as follows:

      1.     Judgment against the Defendant for a sum established by proof at trial

             that is within the jurisdictional limits of this Court;

      2.     Actual and consequential damages;

      3.     Exemplary and/or punitive damages;


                                           14
Case 4:20-cv-04039 Document 1 Filed on 11/25/20 in TXSD Page 15 of 15




 4.    Prejudgment interest as provided by law;

 5.    Post judgment interest as provided by law;

 6.    Attorney fees and costs of court; and

 7.    All other damages, general and special, in law and in equity to which

       Plaintiffs may show themselves justly entitled.



                                        Respectfully submitted

                                        TRITICO RAINEY, PLLC.

                                         / s / L. James Krell
                                        L. James Krell
                                        Federal Bar No. 1091708
                                        State Bar No. 24072191
                                        jkrell@triticorainey.com
                                        Ron S. Rainey
                                        Federal Bar No. 10076
                                        State Bar No. 16484425
                                        rrainey@triticorainey.com
                                        1523 Yale Street
                                        Houston, Texas 77008
                                        713-581-3399 Telephone
                                        713-581-3360 Facsimile




                                   15
